Citation Nr: 0408043	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
manic depressive psychosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had in excess of ten years of active service, 
including from October 1974 to May 1976.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

A hearing was held on June 18, 2003, in Jackson, Mississ, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The Board notes that in October 2002, after the veteran had 
perfected his appeal to the Board by filing a substantive 
appeal on which he requested a hearing before the Board at 
the RO, the veteran's accredited representative submitted a 
letter to the RO stating that it was withdrawing as the 
veteran's representative.  However, subsequent to that 
letter, the accredited representative submitted a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
in which he argued on behalf of the veteran.  In addition, 
the accredited representative represented the veteran before 
the June 2003 hearing before the Board, and in February 2004, 
a representative from the accredited representative's 
national office submitted additional argument on the 
veteran's behalf.  Under these circumstances, the Board 
continues to recognize the accredited representative as the 
veteran's representative in this appeal and concludes that 
the October 2002 attempt to withdraw was not properly 
executed.  38 C.F.R. § 20.608 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks an increased evaluation for his psychiatric 
disability.  For the following reasons, additional 
development is necessary before the Board decides this claim.

First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002).  Since the VCAA was enacted, the United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
this case, VA has not yet satisfied its duty to assist the 
veteran in developing his claim.  

First, according to testimony presented at the veteran's June 
2003 hearing, there is relevant medical evidence that is 
outstanding and needs to be secured.  This evidence consists 
of records of the veteran's recent treatment at the mental 
health clinic of the VA Medical Center in Biloxi, 
Mississippi.  During his hearing, the veteran indicated that 
he had been undergoing counseling there every three months 
for the past two years.  The claims file contains the 
veteran's treatment records from the VA, but they are dated 
in 1993 and from 2000 to early 2002.  Inasmuch as records of 
the veteran's more recent treatment are pertinent to the 
claim on appeal, the RO should secure them on remand.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, such an examination is necessary.  As the veteran 
indicated at his hearing, although the RO afforded him a VA 
examination in March 2002, the examiner who conducted that 
examination did not have access to the veteran's claims file 
or his recent treatment records and indicated that he had to 
rely largely on the veteran's history to get a picture of the 
veteran's disability.  Based on this fact, the RO should 
afford the veteran another VA examination, during which an 
examiner can review all of the veteran's medical records and 
then discuss the severity of the veteran's psychiatric 
disability in terms of the nomenclature of the rating 
schedule.  

This case is REMANDED for the following:

1.  VA should request, obtain and 
associate with the claims file all 
records of the veteran's treatment at the 
mental health clinic at the VA Medical 
Center in Biloxi, Mississippi, which have 
not yet been secured.  If these records 
are unavailable, VA should document this 
fact in the record.  

2.  After receiving all records from the 
aforementioned facility, VA should afford 
the veteran a VA examination of his 
psychiatric disability.  VA should notify 
the veteran that if he does not attend 
the scheduled examination, his failure to 
do so might adversely affect his claim.  
The purpose of this examination is to 
determine the nature and severity of 
manifestations of that disability.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a)  Identify all manifestations of 
the veteran's psychiatric disability, 
including, if appropriate, flattened 
affect, abnormal speech, panic attacks, 
impairment in memory, judgment, abstract 
thinking, thought processes, 
communication, and/or ability to 
understand complex commands, disturbances 
of motivation and mood, difficulty in 
establishing and maintaining effective 
work and social relationships, suicidal 
ideation, obsessional rituals, impaired 
impulse control, persistent delusions or 
hallucinations, inappropriate behavior, 
and persistent danger of hurting self or 
others. 

b)  Indicate whether these symptoms 
cause occupational and social impairment 
with reduced reliability and 
productivity, or deficiencies in work, 
school, family relations, judgment, 
thinking and/or mood.  If these symptoms 
are found to cause occupational and 
social impairment, indicate whether that 
impairment is total.   

c)  Provide detailed rationale, with 
specific references to the record, for 
his opinion.  

3.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claim 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  

5.  Once all development is completed, VA 
should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the RO again 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 

38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




